Citation Nr: 1704430	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  05-10 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1 Entitlement to an increased rating for headaches due to head trauma, to include on an extraschedular basis, currently evaluated as 50 percent disabling. 

2. Entitlement to an initial increased rating for traumatic brain injury (TBI), currently evaluated as 10 percent disabling from March 2, 2010. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities TDIU) prior to August 26, 2003. 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


WITNESSES AT HEARING ON APPEAL

Veteran and his caretaker



ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from May 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 decision (which, in pertinent part, denied a rating in excess of 10 percent for headaches and denied a TDIU rating) and a October 2010 rating decision (which, in pertinent part, increased the rating for headaches to 50 percent, effective May 22, 2002, and granted a TDIU rating, effective September 29, 2009) by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire. 

In December 2006, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the electronic claims file. 

In an April 2007 decision, the Board denied an evaluation in excess of 10 percent for headaches and denied TDIU.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (Joint Motion) in June 2008 asking the Court to vacate the Board's decision and remand the claims to the Board.  By order dated in June 2008, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  

In January 2009, the Board remanded the claims for additional development consistent with the Joint Motion.  

In September 2012, the Board (1) granted an earlier effective date of August 26, 2003 for the grant of service connection for a psychiatric disorder, to include recurrent major depressive disorder with post-traumatic headaches, (2) denied entitlement to an effective date earlier than May 22, 2002, for the grant of a 50 percent disability rating for headaches due to head trauma, (3) granted a higher initial disability rating of 70 percent for a psychiatric disorder, to include recurrent major depressive disorder associated with headaches due to head trauma, effective September 29, 2009, (4) denied a rating higher than 50 percent for headaches due to head trauma, and (5) remanded the issue of entitlement to an effective date earlier than September 29, 2009, for the grant of a TDIU.  The Veteran appealed the Board's decision to the Court.  In a July 2013 Order, the Court granted a JMR by VA's Secretary and the Veteran, through his representative, and remanded the Board's decision, in part, for action consistent with the motion.  Significantly, the parties agreed that only that portion of the Board's decision that denied an increased rating for the Veteran's headaches should be vacated and remanded.  Accordingly, the other issues decided in the September 2012 Board decision are final.  

Thereafter, in December 2013, the Board remanded the remaining claims on appeal for further development of the record. 

In an October 2015 rating decision, the RO granted service connection for TBI with an evaluation of 10 percent, effective March 2, 2010.  The Board finds that since this is part and parcel of the Veteran's claim for a higher initial rating for his service-connected headaches due to head trauma that the issue of entitlement to an initial rating in excess of 10 percent for TBI is now before the Board.

As a point of clarification, notwithstanding the Veteran's representative's June 2013 filing of a notice of disagreement of the effective date assigned the TDIU in an April 2013 rating decision that implemented the Board's 2012 grants and notwithstanding the representative's request for a Decision Review Officer review, the Board observes that this issue is already in appellate status.  The Veteran perfected an appeal of the issue of entitlement to a TDIU to the Board in March 2005. See VA Form 9.  After completion of development ordered by the Board, in an October 2010 rating decision, the RO awarded entitlement to a TDIU and assigned an effective date of September 29, 2009, and then issued an October 2010 supplemental statement of the case on the issue of entitlement to a TDIU prior to September 29, 2009.  In the subsequent September 2012 decision, the Board remanded the issue in light of the Board's grant of an earlier effective date for service connection of the psychiatric issue.  The Board found that the RO must assign a disability rating for the psychiatric issue for the period August 26, 2003 to September 28, 2009 in the first instance and then adjudicate whether the Veteran was entitled to a TDIU.  In the April 2013 rating decision, the RO granted an earlier effective date of August 26, 2003 for the award of TDIU.  As the period on appeal extends prior to August 26, 2003, and the Veteran continues to disagree with the assigned effective date, the issue remains before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Entitlement to a higher rating for headaches due to head trauma, to include extraschedular consideration 

In its December 2013 remand, and in compliance with the terms of the June 2013 JMR, the Board requested that a VA examiner provide opinion as to whether the Veteran's complaints of photophobia, nausea, and stiff neck were symptoms of the service connected headache due to trauma, or symptoms not normally associated with headaches due head trauma.  If photophobia, nausea, and stiff neck were found to be related to the service connected headaches due to trauma, the examiner was also asked to opine as to whether photophobia, nausea, and/or stiff neck were considered symptoms of completely prostrating and prolonged attacks of headaches due to trauma.  

The requested opinion was obtained in April 2014.  The examiner opined, "Photophobia and nausea can certainly be associated with migraine headaches due to trauma as in this patient.  Stiff neck is not normally associated with headaches due to trauma, but is classically associated with headache associated with meningitis."  

Unfortunately, the examiner failed to address whether the related photophobia and nausea were considered symptoms of completely prostrating and prolonged attacks of headaches due to trauma (see 38 C.F.R. § 4.124a, Diagnostic Code 8100).  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the terms of that remand. Stegall v. West, 11 Vet. App. 268 (1998). Once VA provides an examination, even if not required to do so, an adequate one must be produced. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, the Board finds that a remand is needed to return the claims file to the VA examiner who provided the April 2014 medical opinion, if available, for a supplemental opinion.

Entitlement to a higher initial rating for TBI 

The Veteran underwent an initial TBI VA examination in February 2014.  Newly associated VA treatment records reflect that the Veteran was hospitalized in March 2015; at that time, he underwent a neuropsychological examination which noted his complex medical history (including TBI) and revealed "significant impairment in visuospatial processing and executive functioning."  Contemporaneous VA treatment notes show "known residual cognitive-linguistic deficits from CVA/TBI."  Notably, such symptoms were not present on VA examination in February 2014.  

The Board finds that newly added medical evidence suggests the possible worsening of his TBI disability, warranting re-examination. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).


Entitlement to a TDIU, to include on an extraschedular basis, prior to August 26, 2003

Pursuant to the Board's December 2013 remand, the RO referred the Veteran's TDIU claim in December 2014 to the VA Director of Compensation Service (Director) for extraschedular consideration under 38 C.F.R. § 4.16 (b).  In its December 2014 opinion request to the Director, the RO, inter alia, provided the following conclusion: "The evidence shows that the Veteran was, and continues to be, unable to secure or maintain employment in his occupation specialty as a laborer or a carpenter due to his service connected headaches as of August 26, 2003.  There is no available evidence for the period of August 26, 2002 through August 26, 2003.  During that time, the Veteran was only service connected for headaches."

In October 2015, the Director, in turn, provided the following opinion: "This Service concurs with the RO's conclusion that the evidence does not show frequent hospitalizations, no emergency room visits, or surgical procedures performed from August 26, 2002 through prior to August 26, 2003, due to service-connected headaches.  There is also no evidence to demonstrate that the Veteran has had marked interference with her employment due to this service-connected condition. The evidence of record does not show an exceptional or unusual disability picture as to render the application of the regular rating schedular standards impractical nor do they interfere with employment; therefore, consideration of entitlement to individual unemployability for the period of August 20, 2002 through August 25 2003, is denied."

In this case, the October 2015 opinion is not adequate because the Director applied the incorrect standard in determining whether an extraschedular TDIU evaluation was warranted (i.e., his opinion was based on the criteria set forth under 38 C.F.R. § 3.321(b) rather than the criteria set forth under 38 C.F.R. § 4.16(b), which governs total disability based on unemployment).  

Accordingly, the Director has not yet properly considered the Veteran's claim for a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) in the first instance. (Emphasis added). See Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321 (b)" or § 4.16(b)).  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall, supra.  As shown above, the Director incorrectly based the denial of an extraschedular TDIU evaluation on the standards set forth under 38 C.F.R. § 3.321(b) and the Board is not otherwise authorized to award extraschedular benefits under 38 C.F.R. § 4.16(b) in the first instance.  Therefore, as the basis for the Director's denial for an extraschedular evaluation was incorrect, a remand is required to correct this deficiency.


Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.  

2. Arrange for the contents of the entire electronic claims file (in VBMS and Virtual VA, to include a complete copy of this REMAND) to be made available to the examiner who provided the April 2014 opinion (or a suitable substitute) for a supplemental medical opinion.  

The examiner is asked to opine as to whether it is at least as likely as not that the Veteran's photophobia and nausea (which were identified as symptoms associated with migraine headaches due to trauma by the April 2014 examiner) are considered symptoms of completely prostrating and prolonged attacks of headaches due to trauma.  

The rationale for all opinions expressed should be provided in a report.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided. 

3 If the development as the result of remand directive #2 shows that the Veteran's complaints of photophobia, and nausea are not considered symptoms of completely prostrating and prolonged attacks of headaches, but are otherwise related to the service connected headaches, then refer the issue of entitlement to an increased rating for headaches due to head trauma to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  

4. Arrange for the Veteran to undergo VA traumatic brain injury examination, by an appropriate VA physician (such as a specialist in neurology, neurosurgery, and/or psychiatry, who has had training and experience with TBI). 

The contents of the entire, electronic claims file (in VBMS and Virtual VA, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include neuropsychological testing, if warranted) should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

To ensure that the all medical findings are expressed in terms conforming to the amended schedular criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8045, in effect as of October 23, 2008, the Board requests that the examination be completed in accordance with the Review Evaluation of Residuals of TBI (R-TBI) Disability Benefits Questionnaire (DBQ). 

Based on the examination results, the physician should provide an assessment of the current nature and severity of the service-connected TBI consistent with the revised schedular criteria for evaluating the residuals of TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The physician is asked to specifically address the degree to which the service-connected disability is manifested by facets of cognitive impairment including memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness. 

In making his or her assessment, the physician should identify all comorbid physical, neurological, or mental disorder(s) and state whether each is shown to be caused by the Veteran's TBI.  If not, then, with respect to each comorbid disorder identified, the physician should attempt to distinguish any symptoms and impairment attributable to such disability from identified residuals of a head injury.  If the manifestations cannot clearly be distinguished, the physician should clearly so state.  The physician should specifically consider whether a separate rating is warranted for the Veteran's reported headaches and/or vision problems.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5. Return the record to the VA Director of Compensation Service for a new opinion as to whether the Veteran is entitled to a TDIU rating on an extraschedular basis pursuant to 38 C.F.R. § 4.16 (b).  

In connection with the referral, the RO must include a full statement outlining the Veteran's service-connected disability, employment history, educational attainment, and all other factors having a bearing on the issue during the applicable timeframe, to include the July 2003 VA opinion from Dr. Sharpe that the Veteran's headaches had worsened in severity over the last year such that he had severe symptoms despite treatment with daily oxycodone; that he had multiple medical problems as well; and that his headaches were "now of such a degree that he is frequently unable to do normal daily activities.  He clearly is not able to pursue gainful employment at this time."

6. Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




